Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered June 2, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant, including those raised in his supplemental pro se brief, was effectively waived by him as part of his negotiated plea agreement, which was voluntary, knowing, and intelligent (see, People v Callahan, 80 NY2d 273). O’Brien, J. P., Thompson, Sullivan and Krausman, JJ., concur.